DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roll et al. US 2007/0241047 in view of Stamey Jr. et al. US 2017/0106317, Sommer et al. US 2002/0036165 and Marshall et al. US 2012/0168359.

	Claim 1, Roll teaches a filter assembly comprising: a ring of filter media (14) defining first (22) and second (24) opposite ends, a first end cap (16) coupled to the first 
	Roll teaches the first seal (138) engages an inner cylindrical surface (140), which corresponds to the second axially extending portion (paragraph 54), but does not teach a lip with the first seal defining an annular channel configured to receive the lip. Marshall teaches a filter assembly comprising: a ring of filter media (128) defining a first and second end, a first end cap (142) and a second end cap (136) coupled to a second end of the filter media, the second end cap including a radially extending portion, an axially extending portion and a lip, the lip extending radially inward from the axially extending portion and a first seal (140) defining an annular channel that receives the lip, the seal defining an inner diameter (fig. 1-2). The recited structure for engaging a seal with an end cap of a filter element is a well-known structure, as demonstrated by Marshall and would have been obvious to one of ordinary skill in the art as a way to carry the seal on the end cap such that the seal can form a radial seal with a structure of a filter housing, in which the filter element is installed (paragraph 49). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 11, Roll teaches a filter assembly comprising: a ring of filter media (14) defining a first end (22) and a second opposite end (24), a first end cap (16) coupled to 
Roll teaches the second seal (40) located where a first portion of the radially extending seal surface would appear to be engaging the outermost surface of the second end cap and a second a second portion, in figure 1b, however, it is not entirely clear as figure 1b shows an exploded depiction of the filter assembly. Therefore, it is unclear if Roll actually teaches the second seal located as claimed. Sommer and Stamey each teach a filter assembly comprising a ring of filter media defining first and second opposite ends, first and second end caps coupled to the first and second opposite ends respectively, where the second end cap (Sommer 18, Stamey 114) including a radially extending portion having an outermost surface opposing the second end of the filter media and a first seal (Sommer 19, Stamey 180) including a radially extending seal surface and an axially extending seal surface, the radially extending seal surface including a first portion engaging the outermost surface of the second end cap and a second portion (Sommer fig. 1, Stamey fig. 1). The recited configuration of the second seal engaging the outermost surface of the second end cap is a well-known configuration of end cap and seal member to form a radially extending seal between a filter assembly and a filter housing element as clearly demonstrated by both Sommer and Stamey and as indicated by figure 1b of Roll. The claim would have been obvious 
	Roll teaches the first seal (138) engages an inner cylindrical surface (140), which corresponds to the second axially extending portion (paragraph 54), but does not teach a lip with the first seal defining an annular channel configured to receive the lip. Marshall teaches a filter assembly comprising: a ring of filter media (128) defining a first and second end, a first end cap (142) and a second end cap (136) coupled to a second end of the filter media, the second end cap including a radially extending portion, an axially extending portion and a lip, the lip extending radially inward from the axially extending portion and a first seal (140) defining an annular channel that receives the lip, the seal defining an inner diameter (fig. 1-2). The recited structure for engaging a seal with an end cap of a filter element is a well-known structure, as demonstrated by Marshall and would have been obvious to one of ordinary skill in the art as a way to carry the seal on the end cap such that the seal can form a radial seal with a structure of a filter housing, in which the filter element is installed (paragraph 49). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 4-8, 10, 13, 15, 16 and 18, Roll further teaches the stepped ledge includes a step surface that is substantially perpendicular to an inner surface of the first axially extending portion (fig. 1-8); the second seal is at least partially disposed within the first opening (fig. 1-8); the second seal includes a first radially extending surface and 
Claims 3, 9 and 17, Roll further teaches the first radially extending surface defines the third inner diameter (claim 9) and the first radially extending surface defines the first outer diameter (claim 17). The recitation of diameters expanding is a recitation of intended use and does not provide any further structural limitations to the apparatus. The seal of Roll are made of a flexible material as would be readily understood by one of ordinary skill in the art and would therefore be able to flex and thus expand when flexed.
Claims 2 and 12, Roll teaches the recited seals but does not teach the material of the seals. Flexible polymer material such as rubber is a very common seal material and would have been well within the normal capabilities of one of ordinary skill in the art.
Claim 19, Roll teaches the first axially extending portion (defined by center tube 12) may be made integral with the end cap (18). Such a configuration would inherently 
Claim 20, Roll further teaches the outermost surface defines an opening, and the second end cap includes an axially extending surface extending from the outermost surface to the stepped ledge as the center tube (12), which defines an axially extending surface) is formed integral with the end cap (fig. 1-2, paragraph 37).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778